*427The language contained in paragraph 3 (c) of the parties’ Memorandum Agreement is ambiguous with regard to whether the 8% midnight shift pay differential applies immediately upon an employee’s return to active duty "after 18 days of combined sick days and LOD absences cumulative or otherwise”. In light of the foregoing, it was improper for the Supreme Court to grant the plaintiffs cross motion for summary judgment in its favor (cf., Ñamad v Salomon, Inc., 74 NY2d 751). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.